

114 SRES 344 IS: Expressing the Sense of the Senate regarding the use of electronic devices on the floor of the Senate.
U.S. Senate
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 344IN THE SENATE OF THE UNITED STATESJanuary 12, 2016Mr. Enzi (for himself and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONExpressing the Sense of the Senate regarding the use of electronic devices on the floor of the
			 Senate.
	
 That it is the Sense of the Senate that— (1)certain uses of electronic devices by Senators on the floor of the Senate are necessary and proper in the conduct of official Senate business, would not distract, interrupt, or inconvenience the business of Members of the Senate, and should therefore be permissible, including—
 (A)delivering floor remarks from text displayed on personal digital assistant devices and tablet computers;
 (B)reviewing and editing documents on personal digital assistant devices and tablet computers while seated or standing at a desk, except when the Senator who wishes to use the device holds the floor or seeks to be recognized; and
 (C)sending email and other data communication using personal digital assistant devices and tablet computers while seated or standing at a desk, except when the Senator who wishes to use the device holds the floor or seeks to be recognized;
 (2)necessary and proper uses of electronic devices on the floor of the Senate do not include— (A)transmitting sound for any purpose other than through earphones or in such a manner as would not disturb proceedings on the floor of the Senate for the purpose of assisting a person with a disability;
 (B)using telephones or other devices for voice communication; or (C)using desktop computers, laptop computers, or other large devices;
 (3)the Committee on Rules and Administration should consider an amendment to the Rules for the Regulation of the Senate Wing consistent with the principles stated above; and
 (4)any amendment to the Rules for the Regulation of the Senate Wing should take into account possible future changes in technology.